Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Terminal Disclaimer
1.	The terminal disclaimer filed on 04/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U. S. Patent No. 11102094 and U. S. Patent No. 10,091,076 have been reviewed and is accepted.  The terminal disclaimer has been recorded.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record (Fermum et al., U. S. Patent Publication No. 2016/0012074 and Zelenko et al., U. S. Patent Publication No. 2013/0212497) do not teach nor suggest in detail a method comprising analyzing traffic over a computing network comprising providing tag and tracking code  for recording network traffic on a browser session corresponding to a webpage, the tracking code configured for insertion into the code of the webpage, responsive to the activation of the tracking code validating status of operation of the tag using the data wherein validating comprises determining whether the tag is in a normal function state or a tag malfunction state. Fermum and Zelenko respectively only teach a method for providing contextual analytics data receiving display entity data into virtual containers by determining that the contextually relevant analytics data pertaining to the first data is available and analytic driven engagement that uses third-party analytic reports and user interaction from plurality of users. Thus the prior arts of record taking singly or in combination do not teach or suggest the above-stated limitation taking wholly in combination with all the elements of each independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.     Claims 21, 23-31 and 33-40 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	


/MOHAMED IBRAHIM/
Primary Examiner, Art Unit 2444